REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
Applicant amended the claims to have limitations that the examiner suggested to be allowable. In the art of record, Kim et al. (US 2009/0292677A1) generally discloses a method for controlling a device, the method comprising: accessing to a public DB (Database); generating a private DB based on key information of the public DB; the public DB including public information the private DB including private information and acquiring the public information or the private information, and in view of Monge et al. (US 2020/0028925A1) further teaches the aspect wherein the device is a XR device, The public or private information are artificial intelligence information; and further in view of Murti et al. (US 2021/0019301A1) further teaches the aspect wherein the private DB including private information and a whitelist.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
displaying, by the XR device, an AR object based on the public AR information of the public DB and the private AR information of the private DB, wherein the private AR information is accessible by a user of the private DB and one or more users included in the whitelist..
The claim limitations are quite unique in the sense that, a private database is generated using key information of a public datable that contain augmented reality information wherein augmented reality object are stored in private database and only 

In addition to the art cited in the previous office action, the following art was also
considered:
ii. Fernandez et al., Pub. No: 2012014/0040617: An ultra-fast solution to the problem of comparing genomes across sequencing technologies and genome freezes, while preserving privacy, is presented. A method for transforming a standard genome representation (i.e., a list of variants relative to a reference) into a "fingerprint" of the genome does not require knowledge of the technology, reference and encoding used, and yields fingerprints that can be readily compared to ascertain relatedness between two genome representations. Because of their reduced size, computation on the genome fingerprints is fast and requires little memory. This enables scaling up a variety of important genome analyses, including determinations of degree of relatedness, recognizing duplicative sequenced genomes in a set, and many others. Because the original genome representation cannot be reconstructed from its fingerprint, the method also has significant implications for privacy-preserving genome analytics..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179